DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, the prior-art does not teach, inter alia, a motor comprising: a rotor rotatable about a center axis extending vertically; a stator radially opposing the rotor; a bracket holding the stator; a circuit board including an upper surface with a first wiring pattern and a lower surface with a second wiring pattern; and a first fixing portion having conductivity and fixing the circuit board to the stator; wherein the stator includes a stator core having conductivity; the first fixing portion includes: a board holding portion holding the circuit board; and a stator fixed portion fixed to a portion of the stator core; and the board holding portion being in contact with the first wiring pattern and the second wiring pattern.
Claims 2-9 are allowable for their dependency on claim 1.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834